Citation Nr: 0431166	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel









INTRODUCTION

The veteran served on active duty from September 1974 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in July 2004.

The veteran maintains that she injured her back during 
service in November 1974 by straining it in the course of 
lifting and carrying a duffle bag and a suitcase.  Medical 
records on file indicate that she had problems with her back 
during and after service.  Her service medical records show 
that she received medical attention regularly in November and 
December 1974 at the United States Army Hospital at Fort 
Benjamin Harrison, Indiana for a stiff neck and back 
diagnosed as muscle strain and muscle spasm.  

The service medical records indicate that she was prescribed 
medicine for her condition and received physical therapy 
there for approximately two weeks in December 1974.  Reports 
of Medical History with examination reports performed during 
service in August 1975 and May 1979, respectively, show that 
she complained of recurrent back pain.  A post-service 
medical record dated in May 1981 shows that she was treated 
at a chiropractic clinic with spinal manipulation.  

Post-service medical records dated in 1983 and 1984 reflect 
that she was treated by a doctor with spinal manipulation for 
what was assessed as lumbar myositis or spinal myositis.  In 
a statement submitted to the RO in response to its request 
for copies of medical records, another doctor averred that he 
had treated the veteran for "a variety of spinal 
complaints" regularly from August 1980 to August 1989, and 
explained that his records were destroyed when the veteran 
had no longer been a patient of his for ten years.

In statements submitted in support of her claim, the veteran 
said that she had treated her back by using a spa in their 
new home after she and her husband moved in 1989, and after 
they moved again in 1993, by means of warm showers.

The RO obtained two VA examinations as part of its 
development of the record of the claim.  The report 
concerning the first examination, a spine examination 
performed in June 2002, states a diagnosis of chronic low 
back pain.  A radiology report shows that x-rays of the 
lumbosacral spine were taken conjunction with that 
examination and resulted in an impression of degenerative 
changes in the posterior joints.  

Specific findings enumerated in the radiology report include 
disc space narrowing at the right posterior joint of L3-L4, 
and mild narrowing on the left side at L4-L5 and L5-S1.  The 
examination report does not contain an opinion by the 
examiner about the etiology of the low back condition shown.  

The report concerning the second examination, a joints 
examination performed in December 2003, shows that the 
examiner reviewed the history of the back injury that the 
veteran claims she sustained during service in 1974, in the 
course of lifting and carrying luggage and of her back 
problems occurring thereafter and, after physically examining 
the veteran, delivered an assessment of "[b]ack pain" and 
"evidence of mechanical low back pain...[with] no evidence of 
sciatic or any radiation with weakness or numbness."  

In further describing the current condition of the veteran's 
back, the examination report refers to the specific findings 
described in the June 2002 radiology report, stating that 
these demonstrated "DJD [degenerative joint disease] in the 
posterior joints [of the lumbar spine]" and "disk space 
narrowing [at the vertebrae named in that report]."  The 
examination report contains an opinion about whether the 
current low back condition that the veteran has currently is 
related to the injury that she claims she sustained during 
service in 1974 in the course of lifting and carrying 
luggage:

I doubt that the findings based on her x-
ray examination with disk space narrowing 
were related to the episode where she 
described where she was lifting her 
duffle bag in 1974.  I would list her 
back problems as mechanical and say that 
it is at least as likely as not that this 
is not related to her duffle bag lifting 
injury.

This medical opinion is insufficient to resolve the claim.  
First, the opinion is not supported by a statement of reasons 
and bases.  Therefore, were the Board to deny the claim on 
the basis of this opinion, its decision also would lack 
reasons and bases.  

VA adjudicators are not permitted to opine about medical 
questions presented by a claim or offer medical conclusions 
of their own; these must be resolved on the basis of evidence 
in the file from a competent, that is, expert medical, 
source.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Second, the opinion is not expressed in terms that mirror the 
standard of proof applying to the claim.  This standard of 
proof dictates that when a reasonable doubt arises from the 
evidence regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of 
the claimant.  See 38 C.F.R. § 3.102.

Thus, a claim of entitlement to VA benefits will be granted 
unless it appears that a preponderance of the evidence of 
record weighs against it.  See 38 U.S.C.A. § 5107(b).  The 
medical opinion stated in the December 2003 VA examination 
report is not an assertion that it is more likely than not 
that there is no medical nexus between the injury alleged to 
have occurred in 1974 and the veteran's current low back 
condition.  Yet such a conclusion (if intended by the 
examiner and fully supported by reasons and bases) would be 
required for VA adjudicators to regard the examination report 
as evidence weighing against the claim.

Other medical evidence on file does not offer a medical 
opinion about the etiology of the veteran's current low back 
condition.

Thus, the medical evidence on file is insufficient to resolve 
the claim.  Under the VCAA, VA has a duty to secure a medical 
examination or opinion if one is necessary to decide a claim 
for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary to the decision of a claim, it must be the case 
that there must be competent evidence on file that a veteran 
has a current disability or persistent and recurring symptoms 
of disability that in turn may be associated with his active 
service but the medical evidence on file is insufficient to 
resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  Such is the case here.

Therefore, the claim is remanded so that the examiner who 
prepared the December 2003 VA examination report may 
supplement that report or, if the examiner is no longer 
available at VA, a new VA examination may be performed.  

VA must obtain a medical opinion that engages the issue of 
medical nexus in terms corresponding to the standard of proof 
applying to the claim.  See 38 C.F.R. § 5107(b), 38 C.F.R. 
§ 3.102.

The supplementation or new examination to be performed on 
remand must address not only the theory of the claim advanced 
by the veteran but also other possible grounds for granting 
the claim.  VA must develop service connection claims by 
considering all potential service-related causes of the 
veteran's disability that are suggested by the evidence, 
whether known to, or asserted by, the claimant or not.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may be granted for a chronic disease when 
the evidence shows that a veteran developed a chronic disease 
during service and manifests the same disease after service 
or developed symptoms of chronic disease during service 
(including any post-service period manifestations of disease 
which are presumed to have had their onset during service).  
38 C.F.R. § 3.303(b) (2004).  

Service connection may be granted for any disease diagnosed 
initially after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (2004).  

If a veteran with 90 days or more of continuous active 
service develops arthritis within one year to a compensable 
degree after being separated from service, then the disease 
will be presumed to have been incurred during service even 
absent direct evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease.)  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

4.  Return the December 2003 VA 
examination report to the examiner who 
conducted the examination, if still with 
VA, and ask the examiner to supplement 
the examination report by (i) reviewing 
the pertinent medical records and 
accounts by the veteran that are on file, 
(ii) providing a statement identifying 
each disorder of the back that the 
veteran has currently, (iii) for each 
disorder in turn, provide an opinion as 
to whether it is at least as likely as 
not (A) that the disorder originated with 
an injury or disease incurred by the 
veteran during service or (B) that the 
disorder is related etiologically to any 
arthritis of the spine that medical 
records may show the veteran exhibited 
within one year after her separation from 
service.  

The examiner must furnish in the 
supplemental examination report a full 
and complete statement of reasons and 
bases for each opinion and conclusion 
expressed there.  The claims file must be 
made available to the examiner for review 
of pertinent documents and the examiner 
is requested to confirm in the 
examination report that the claims file 
was reviewed.  The examiner may call back 
the veteran for another physical 
examination as part of the process of 
preparing the supplemental examination 
report.  In that event, all tests and 
studies thought necessary by the examiner 
should be performed.

If the examiner who conducted the 
December 2003 VA examination is no longer 
available at VA, a new VA examination of 
the spine must be performed by an 
orthopedic surgeon, who must examine the 
veteran and prepare an examination report 
that complies with the above-stated 
instructions.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested supplemental 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
low back disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


